Title: To James Madison from John Dawson, 7 January 1799
From: Dawson, John
To: Madison, James


Dear Sir!
Philadelphia January 7th. 1799.
I have recievd your two favours of the 16 & 28 of december, & their enclosures, to which I paid immediate attention.
You observe how slowly we move on in congress—the criminal absense of nine of our members, while they are on the floor to a man, has prevented our attempting any thing, & it is matter of astonishment that they have not effected every thing—a declaration of war might be obtaind on any day.
We are engagd in some triffling business, & propose in a day or two to bring forward motions for the repeal of the alien & sedition laws, on which we shall have majorities, provided our members come in—a proposition woud have been made long since for bringing up Lyon, but for the apprehension that a rejection of it, which we knew woud take place, woud be considerd as a precedent—it shall be made.
The President has not communicated to us the despatches, relative to French affairs, which he promisd at the first of the session—which is good reason to conclude that they favour peace—at all events he seems resolvd to exercise the executive influence. With much Esteem, Yrs.
J Dawson
